i          i      i                                                                                i        i        i




                                     MEMORANDUM OPINION

                                              No. 04-10-00019-CV

                                               IN RE Jose PALOS

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: January 20, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 11, 2010, relator filed a petition for writ of mandamus and a motion for

emergency stay. The court has considered relator’s petition for writ of mandamus and the emergency

motion and is of the opinion that relator is not entitled to the relief sought. Accordingly, the petition

for writ of mandamus and the motion for emergency stay are DENIED. See TEX . R. APP . P. 52.8(a).

                                                                         PER CURIAM




           1
          This proceeding arises out of Cause No. 2009-EM 5-00896, styled In the Interest of A.P., in the 288th Judicial
District Court, Bexar County, Texas, the Honorable Sol Casseb III presiding. However, the order complained of was
signed by the Honorable Karen Pozza, presiding judge of the 407th Judicial District Court, Bexar County, Texas.